OPINION — AG — ** CONCESSION STANDS — BLIND PERSONS — MERCHANDISE ** (1) WHERE AN OPERATOR OF A CONCESSION STAND IS NO LONGER ABLE TO OPERATE THE STAND AND STILL OWES THE CONCESSION STAND REVOLVING FUND FOR ALL OR A PART OF HIS INITIAL MERCHANDISE LOAN, THE SECTION OF SERVICES TO THE BLIND MAY, IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF ITS CONTRACT WITH THE OPERATOR, PROPERLY "INVENTORY AND MERCHANDISE THE STAND, COMPUTE SUCH MERCHANDISE AT THE WHOLESALE COST AND APPLY THE AMOUNT TO THE OPERATOR'S MERCHANDISE LOAN ACCOUNT EVEN THOUGH SAID OPERATOR IS INDEBTED TO PRIVATE FIRMS FOR MERCHANDISE PURCHASED BY HIM FOR RESALE THOUGH THE STAND". IT IS SUGGESTED, HOWEVER, THAT THERE FIRST BE A COMPLIANCE WITH THE BULK SALES LAW (24 O.S. 71 [24-71] — 24 O.S. 74 [24-74]) WHICH REQUIRES NOTICE TO THE CREDITORS OF A TRANSFERRER OF STOCK OF GOODS, WARES, AND MERCHANDISE, ALTHOUGH WE DID NOT HERE HOLD THE SAME IS LEGALLY NECESSARY. (2) THE SECTION OF SERVICES TO THE BLIND CANNOT "BE HELD LIABLE FOR ANY INDEBTEDNESS INCURRED BY THE OPERATOR FOR MERCHANDISE PURCHASED BY HIM FROM PRIVATE FIRMS FOR RESALE THOUGH THE STAND" IN THE ABSENCE OF A LAWFUL AGREEMENT TO PAY SUCH INDEBTEDNESS. (STATE AGENCY, SERVICES FOR THE BLIND, COFFEE STAND) CITE: 7 O.S. 6.1 [7-6.1], 7 O.S. 6.3 [7-6.3] 7 O.S. 6.5 [7-6.5] (J. H. JOHNSON)